LETTER OF AGREEMENT


May 11, 2011


Mr. Gerald Commissiong
Chief Operating Officer
Amarantus Therapeutics, Inc.
C/O The Parkinson's Institute
675 Almanor Ave.
Sunnyvale, CA 94085


Dear Mr. Commisiong


Thank you for the opportunity to propose a working relationship between
Amarantus Therapeutics and Argot Partners. This letter confirms our
understanding and authorizes us to work on your behalf.


Objectives


·  
Ensure that Amarantus' messages address a Wall Street audience, illustrate a
clear and present investment rationale for that audience and highlight the
Company's advantages over competitors or companies competing for that audience's
investment;



·  
Maximize the impact of upcoming announcements among Wall Street, corporate and
broader public audiences by developing a more formalized corporate
communications function within the Company; and



·  
Help the Company and its financial advisors expand its relationships with Wall
Street by leveraging Argot Partners' contacts and expertise.



Scope of Services


You are retaining Argot Partners (“Argot”) to provide strategic communications
counsel to Amarantus Therapeutics (“Amarantus”).

 
 

--------------------------------------------------------------------------------

 


Duration


This engagement begins May 12, 2011 and will terminate December 31, 2011 unless
terminated by either Amarantus or Argot Partners with 30 days prior written
notice. The responsibilities of both parties under this agreement shall continue
during such notice period.


Professional Fees


We will bill you a monthly fee of $8,000 per month. Argot will receive 40,000
restricted shares of Amarantus Therapeutics, Inc. common stock, deliverable upon
signing of the agreement, in consideration for supporting Amarantus' corporate
communications efforts. Susan H. Kim, Senior Account Executive, will be your
engagement manager and primary point of contact. Argot represents that it is
legally permitted to receive the fee described in this paragraph.


Expenses


In addition to our professional fees, we will bill you for reasonable expenses
incurred on your behalf. We will charge you a flat 4.0% of our professional fees
to cover expenses such as copying, fax, database and telephone charges. In
addition, any other third party charges including but not limited to news
release disseminations, messengers, press mailings and travel & lodging will be
billed at our actual costs; an invoice detailing such expenses incurred will be
provided to you.


Invoice / Payment Terms


The terms for all invoices are net 30 days and are due upon receipt. A 1.5% per
month finance charge will be assessed for invoices unpaid after 30 days. You
also agree to reimburse us for all expenses, including reasonable attorneys'
fees, incurred in the collection of any overdue and unpaid invoices. We may, at
our discretion, suspend work on your account should any invoice remain unpaid
for more than 30 days from the date of invoice.


We encourage you to review each of our invoices as soon as possible after you
receive them. Please contact us with any questions regarding our invoices or
services as soon as possible after receipt. If we do not hear from you within 60
days after the date of the invoice, we will assume that you have no concerns
regarding our work or our invoices. You agree that any objection to the
propriety of any charge is waived unless we've received a written objection
within 60 days from the date of the invoice containing such charges.

 
 

--------------------------------------------------------------------------------

 

Termination


This Agreement may be terminated by either party after giving 30 days written
notice to the other party. During the termination period, any unpaid project
fees (calculated on a pro rata basis for the portion of the month elapsed) and
expenses shall be due and payable in accordance with the payment terms under
this agreement. Unless instructed otherwise by you, we will continue to render
Services through the end of the termination period.


Indemnification


It is understood that Argot cannot undertake to verify all the facts supplied to
it by Amarantus. Amarantus agrees to indemnify and defend Argot from and against
all liabilities, losses, damages or expenses, including reasonable attorney's
fees and costs, which Argot may incur as the result of any claim or suit or
proceeding brought or threatened against Argot arising out of assertions we may
make on your behalf, including assertions about your company, your products or
services, or about your competitors and any of their products or services, in
any materials we may prepare for you, if assertions are based on information,
representations, reports, data or releases supplied to us by Amarantus, or for
which you have provided approval to Argot. You shall similarly defend and
indemnify us for any claim arising out of the nature or use of your products or
services.


Confidentiality


Definition of Confidential Information: "Confidential Information" means any
oral, written, graphic or machine-readable information relating to AMARANTUS or
its business, including, but not limited to, information regarding the business,
research, technical data, products, services, plans for products or services,
customers and potential customers, markets and marketing, finances, financial
projections, employees (including employee compensation), patents, developments,
software, inventions, processes, designs, drawings, engineering, formulae,
regulatory information, clinical data and analysis, protocols, cell lines,
biological materials, scientific or medical reports, business plans, and
agreements with third parties. Notwithstanding the above, Confidential
Information shall not include information that Argot can demonstrate by
competent written proof:


(i)           is in the public domain at the time it was disclosed or thereafter
enters the public domain through no fault of Argot;


(ii)           is already known to or in possession of Argot, without
restriction, at the time of disclosure, as demonstrated by Argot's files in
existence at the time of disclosure;


(iii)           is legally obtained by Argot from a third party for use or
disclosure without restrictions and without breach hereof; or

 
 

--------------------------------------------------------------------------------

 

(iv)           is independently developed by Argot without any use of the
Confidential Information, as demonstrated by Argot's files created at the time
of such independent development.


Argot's obligation of confidentiality set forth herein shall not restrict Argot
from disclosing Confidential Information that is required to be disclosed
pursuant to an order or requirement of a court, administrative agency, or other
governmental body; provided, however, that Argot shall provide prompt notice of
such court order or requirement to Amarantus to enable Amarantus the opportunity
to seek a protective order or otherwise prevent or restrict such disclosure.


Nondisclosure of Confidential Information: Argot agrees not to use any
Confidential Information that has been disclosed to Argot for its own use or for
any purpose other than for the performance of Services for Amarantus. Without
Amarantus' expressed written consent, Argot shall not disclose or permit
disclosure of any Confidential Information to any third party except to Argot's
employees and consultants, who are bound to Argot by confidentiality obligations
no less stringent than the confidentiality provisions under this Agreement, on a
need to know basis and only to the extent such employees and consultants require
Confidential Information for the performance of the Services pursuant to this
Agreement. Argot agrees to take all reasonable measures to protect the secrecy
of and avoid disclosure or use of Confidential Information in order to prevent
it from falling into the public domain or the possession of any third party.
Such measures include, but are not limited to, the highest degree of care that
Argot utilizes to protect Argot's own confidential information of a similar
nature, which shall be no less than reasonable care. Argot further agrees to
notify Amarantus in writing of any actual or suspected misuse, misappropriation
or disclosure of the Confidential Information, which may come to Argot's
attention.


No Duplication; Return of Materials: Except as otherwise permitted by this
Agreement, Argot agrees not to copy, duplicate or otherwise reproduce any part
of Confidential Information without Amarantus' prior written consent. Any
Confidential Information that have been furnished to Argot in connection with
this Agreement shall be promptly returned by Argot, accompanied by all copies of
such documentation (including all electronic copies and media containing such
copies), within five (5) business days after the date of expiration or
termination of this Agreement. Notwithstanding the foregoing, Argot shall be
entitled to keep one (1) copy of Confidential Information for its legal files or
administrative records strictly for the purpose of determining the scope of
Argot's obligations under this Agreement.

 
 

--------------------------------------------------------------------------------

 

General Terms


We hope and expect that our relationship will be mutually beneficial and
cooperative. However, in the unlikely event that a dispute arises between us, we
agree to make a good faith effort to resolve our differences by mediation before
a mediator assigned by the American Arbitration Association without first
resorting to litigation. However, in the unlikely event that litigation is
necessary, the prevailing party shall have its costs including reasonable
attorneys' fees, paid by the other party.


The agreement is made in the State of New York and shall be construed and
interpreted in accordance with the laws of the State of New York, applicable to
contracts made and to be performed entirely therein. This document is a complete
and exclusive statement of the terms of this agreement and may not be changed
orally but only by writing signed by both parties hereto.


Please acknowledge your agreement by signing this letter and returning a copy to
us. We look forward to a long and mutually rewarding relationship.


Sincerely,


Argot Partners, LLC
 
 
/s/ Andrea F. Rabney
By: Andrea F. Rabney, Esq. Senior Partner
Argot Partners


ACCEPTED:


/s/ Gerald Commissiong
5/24/2011
By: Gerald Commissiong
Date
Amarantus Therapeautics
 
Chief Operating Officer
 


